                Case 19-11743-JTD              Doc 733-3        Filed 07/28/20        Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

PANCAKES & PIES, LLC,1                                       Case No. 19-11743 (JTD)

                Post-Effective Date Debtor.



                                       CERTIFICATE OF SERVICE

                  I, Peter J. Keane, hereby certify that on the 28th day of July, 2020, I caused a

copy of the following to be served on the attached service list in the manner indicated.



     Liquidating Trustee’s Motion to Approve Stipulation Between the Liquidating Trustee
    and Eugene J. Daluga and Margaret Daluga Regarding Relief From the Automatic Stay
                                     and Plan Injunction


                                                      /s/ Peter J. Keane
                                                      Peter J. Keane (DE Bar No. 5503)




1
    The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
    Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
    MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.


DOCS_DE:229959.1 65988/003
               Case 19-11743-JTD   Doc 733-3   Filed 07/28/20   Page 2 of 7




Perkins & Marie Callender’s
Supplemental Service List-Daluga Motion
Doc #229960
03-First Class Mail
02-Electronic Mail


FIRST CLASS MAIL & ELECTRONIC MAIL
(Daluga counsel)
John T. Hemminger
Law Offices of John T. Hemminger
2454 SW 9th Street
Des Moines, IA 50315
Email: johnhemminger@hemmingerlaw.com

FIRST CLASS MAIL & ELECTRONIC MAIL
(Insurer counsel)
Chuck Cutler
Cutler Law Firm, P.C.
1307 50th Street
West Des Moines, IA 50266
Email: ccutler@cutlerfirm.com

FIRST CLASS MAIL
AON RISK SERVICES CENTRAL INC
5600 WEST 83RD STREET
8200 TOWER SUITE 1100
MINNEAPOLIS MN 55437




DOCS_DE:229960.1 65988/003
               Case 19-11743-JTD      Doc 733-3   Filed 07/28/20    Page 3 of 7




Perkins & Marie Callender’s                       HAND DELIVERY
2002 Service List FCM                             (Counsel for Perkins Group LLC)
Case No. 19-11743 (JTD)                           Sophie E. Macon, Esquire
Document No. 224987                               Bayard PA
16 – Hand Deliveries                              600 N King Street, Suite 400
30 – First Class Mail                             Wilmington, DE 19801

                                                  HAND DELIVERY
(Counsel to the Liq. Trust)                       (Counsel for Liberty Property Limited
Bradford J. Sandler, Esquire                      Partnership)
Robert Orgel, Esquire                             John E. Lucian, Esquire
Colin R. Robinson, Esquire                        Jose F. Bibiloni, Esquire
Pachulski Stang Ziehl & Jones LLP                 Blank Rome LLP
919 N. Market Street, 17th Floor                  1201 N Market Street, Suite 800
P.O. Box 8705                                     Wilmington, DE 19801
Wilmington, DE 19899
                                                  HAND DELIVERY
HAND DELIVERY                                     (Counsel to Bank of America, N.A., as
Linda J. Casey, Esquire                           Administrative Agent)
Office of the United States Trustee               Mary F. Caloway, Esquire
844 King Street, Suite 2207                       Buchanan Ingersoll & Rooney PC
Wilmington, DE 19801                              919 North Market Street, Suite 990
                                                  Wilmington, DE 19801
HAND DELIVERY
(Local Counsel for the Debtors)                   HAND DELIVERY
Daniel J. DeFranceschi, Esquire                   (Counsel for Del Amo Associates, LLC)
Michael J. Merchant, Esquire                      William E. Chipman, Jr., Esquire
Zachary I. Shapiro, Esquire                       Mark D Olivere, Esquire
Brett M. Haywood, Esquire                         Chipman Brown Cicero & Cole, LLP
Megan E. Kenney, Esquire                          1313 North Market Street, Suite 5400
Richards, Layton & Finger, P.A.                   Wilmington, DE 19801
One Rodney Square
920 North King Street                             HAND DELIVERY
Wilmington, DE 19801                              (Counsel for Waste Management)
                                                  Brian J. McLaughlin, Esquire
HAND DELIVERY                                     Monzack Mersky Mclaughlin and Browder,
(Counsel for SCF RC Funding L, LLC;               P.A.
Counsel for DJ-9, Inc.)                           1201 N Orange Street, Suite 400
Leslie C. Heilman, Esquire                        Wilmington, DE 19801
Ballard Spahr LLP
919 N Market Street, 11th Floor
Wilmington, DE 19801




DOCS_DE:224987.3 65988/002
               Case 19-11743-JTD    Doc 733-3   Filed 07/28/20    Page 4 of 7




HAND DELIVERY                                   HAND DELIVERY
(Counsel for Kimco Landlords; Counsel for       (Counsel for U.S. Cities Fund Operating,
Waste Management)                               LP)
Rachel B. Mersky, Esquire                       Stephen B. Gerald, Esquire
Monzack Mersky Mclaughlin and Browder,          Whiteford, Taylor & Preston LLC
P.A.                                            The Renaissance Centre
1201 N Orange Street, Suite 400                 405 North King Street, Suite 500
Wilmington, DE 19801                            Wilmington, DE 19801

HAND DELIVERY                                   HAND DELIVERY
Delaware Department of Justice                  (Counsel for WF PP Realty)
Delaware Attorney General                       William E. Chipman, Jr., Esquire
Kathy Jennings, Esquire                         Mark D. Olivere, Esquire
Carvel State Building                           Chipman Brown Cicero & Cole, LLP
820 N French Street                             Hercules Plaza
Wilmington, DE 19801                            1313 North Market Street, Suite 5400
                                                Wilmington, DE 19802-1601
HAND DELIVERY
Delaware Dept of Justice                        FIRST CLASS MAIL
Attn: Bankruptcy Dept                           (Counsel for Perkins Group LLC)
820 N French St., 6th Fl                        Omar J. Alaniz, Esquire
Wilmington, DE 19801                            Kevin Chiu, Esquire
                                                Baker Botts LLP
HAND DELIVERY                                   2001 Ross Avenue Suite 900
David C. Weiss, Esquire                         Dallas, TX 75201
US Attorney’s Office
Hercules Building                               FIRST CLASS MAIL
1313 N. Market Street                           (Counsel for SCF RC Funding L, LLC)
Wilmington, DE 19801                            Craig Solomon Ganz, Esquire
                                                Michael DiGiacomo, Esquire
HAND DELIVERY                                   Ballard Spahr LLP
(Counsel for The Buntin Group)                  1 East Washington Street, Suite 2300
J. Cory Falgowski, Esquire                      Phoenix, AZ 85004
Burr & Forman LLP
1201 N. Market Street, Suite 1407               FIRST CLASS MAIL
Wilmington, DE 19801                            (Counsel for BICO Associates GP)
                                                Russell W. Savory, Esquire
HAND DELIVERY                                   Beard & Savory, PLLC
(Counsel for David V. Lees)                     119 South Main Street, Suite 500
Jennifer R. Hoover, Esquire                     Memphis, TN 38103
Kevin M. Capuzzi, Esquire
John C. Gentile, Esquire
Benesch, Friedlander, Coplan & Aranoff
LLP
222 Delaware Avenue, Suite 801
Wilmington, DE 19801


DOCS_DE:224987.3 65988/002
                                            2
               Case 19-11743-JTD       Doc 733-3    Filed 07/28/20    Page 5 of 7




FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Counsel for AEI Fund Management, Inc.)             (Counsel for the Debtors)
John M. Koneck, Esquire                             Scott L. Alberino, Esquire
Fredrikson & Byron, P.A.                            Joanna Newdeck, Esquire
200 South Sixth St, Ste 4000                        Akin Gump Strauss Hauer & Feld LLP
Minneapolis, MN 55402-1425                          1333 New Hampshire Avenue, NW
                                                    Washington, DC 20036
FIRST CLASS MAIL
(Counsel for Del Amo Associates, LLC)               FIRST CLASS MAIL
J. Bennett Friedman, Esquire                        (Counsel to Regions Bank)
Friedman Law Group, P.C.                            E. Franklin Childress, Jr., Esquire
1901 Avenue of the Stars, Suite 1000                Baker, Donelson, Bearman, Caldwell &
Los Angeles, CA 90067                               Berkowitz, PC
                                                    165 Madison Avenue, Suite 200
FIRST CLASS MAIL                                    Memphis, TN 38103
(Counsel for National Retail Properties, Inc)
Robert L. LeHane, Esquire                           FIRST CLASS MAIL
Jennifer D. Raviele, Esquire                        Delaware Secretary of State
Kelley Drye & Warren LLP                            Franchise Tax
101 Park Ave                                        401 Federal Street
New York, NY 10178                                  PO Box 898
                                                    Dover, DE 19903
FIRST CLASS MAIL
(Counsel for the Missouri Department of             FIRST CLASS MAIL
Revenue)                                            DE State Treasury
Sheryl L. Moreau, Esquire                           Delaware State Treasury
Missouri Department of Revenue                      820 Silver Lake Blvd, Suite 100
Bankruptcy Unit                                     Dover, DE 19904
PO Box 475
Jefferson City, MO 65105-0475                       FIRST CLASS MAIL
                                                    Susanne Larson, Esquire
FIRST CLASS MAIL                                    Internal Revenue Service
(Counsel for Security Bank & Trust                  31 Hopkins Plz, Rm 1150
Company as Trustee of the Harold Farnes             Baltimore, MD 21201
Marital Trust)
Cynthia L. Hegarty, Esquire                         FIRST CLASS MAIL
Morrison Sund, PLLC                                 Internal Revenue Service
5125 County Road 101, Suite 200                     Centralized Insolvency Operation
Minnetonka, MN 55345                                PO Box 7346
                                                    Philadelphia, PA 19101-7346

                                                    FIRST CLASS MAIL
                                                    Internal Revenue Service
                                                    Centralized Insolvency Operation
                                                    2970 Market St
                                                    Philadelphia, PA 19104


DOCS_DE:224987.3 65988/002
                                                3
               Case 19-11743-JTD       Doc 733-3   Filed 07/28/20    Page 6 of 7




                                                   FIRST CLASS MAIL
FIRST CLASS MAIL                                   (Counsel to Mitchel Cory Family LLC)
Claims and Noticing Agent                          Gerald P. Kennedy, Esquire
Andres Estrada                                     Procopio, Cory, Hargreaves & Savitch LLP
KCC                                                525 B Street, Suite 2200
222 N Pacific Coast Highway, Suite 300             San Diego, CA 92101
El Segundo, CA 90245
                                                   FIRST CLASS MAIL
FIRST CLASS MAIL                                   (Counsel for North Port Salford, LLC and
G Jeffrey Boujoukos, Esquire                       Winter Park University 6245P, LLC)
Securities & Exchange Commission                   Anthony J. D’Artiglio, Esquire
1617 JFK Boulevard, Ste 520                        Ansell Grimm & Aaron, P.C.
Philadelphia, PA 19103                             365 Rifle Camp Road
                                                   Woodland Park, NJ 07424
FIRST CLASS MAIL
Securities & Exchange Commission                   FIRST CLASS MAIL
Secretary of the Treasury                          (Counsel to Wells Fargo Vendor Financial
100 F St NE                                        Services LLC fka GE Capital Information
Washington, DC 20549                               Technology Solutions c/o A Ricoh USA
                                                   Christine R. Etheridge, Esq.
FIRST CLASS MAIL                                   Program f/d/b/a IKON Financial Services)
Andrew Calamari, Esquire                           PO Box 13708
Securities & Exchange Commission NY                Macon, GA 31208-3708
Office
Brookfield Place                                   FIRST CLASS MAIL
200 Vesey St, Ste 400                              (Counsel to Gray-Bays, LLC
New York, NY 10281-1022                            Michael D. Breslauer, Esquire
                                                   Solomon Ward Seidenwurm & Smith, LLP
FIRST CLASS MAIL                                   401 B Street, Suite 1200
(Counsel to the Agent Under the Debtors’           San Diego, CA 92101
Prepetition Credit Facility / Counsel to the
DIP Agent Counsel to Bank of America,              FIRST CLASS MAIL
N.A., as Administrative Agent)                     (Counsel to U.S. Cities Fund Operating, LP)
David L Eades, Esquire                             Dennis J. Schaffer, Esquire
David S. Walls, Esquire                            Whiteford Taylor & Preston LLP
Luis M. Lluberas, Esquire                          Seven Saint Paul Street, Suite 1500
Gabriel L. Mathless, Esquire                       Baltimore, MD 21201
Moore & Van Allen PLLC
100 N Tryon St, Suite 4700                         FIRST CLASS MAIL
Charlotte, NC 28202                                (Counsel to Oracle America, Inc.)
                                                   Shawn M. Christianson, Esquire
                                                   Buchalter, A Professional Corporation
                                                   55 Second Street, 17th Floor
                                                   San Francisco, CA 94105-3493




DOCS_DE:224987.3 65988/002
                                               4
               Case 19-11743-JTD    Doc 733-3   Filed 07/28/20   Page 7 of 7




FIRST CLASS MAIL
(Counsel to SFT Holdings, LLC)
Daniel E. Vaknin, Esquire
Macdonald Fernandez LLP
221 Sansome Street, Third Floor
San Francisco, CA 94104-2323

FIRST CLASS MAIL
(Counsel to WF PP Realty)
Howard J. Berman, Esquire
Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105

FIRST CLASS MAIL
Tulare County Tax Collector
Mayra Alcantar, Deputy Tax Collector
221 S. Mooney Blvd., Room 104-E
Visalia, CA 93291-4593

FIRST CLASS MAIL
(Counsel for State of Ohio)
Robert L. Doty, Esquire
Assistant Attorney General
Collections Enforcement, Toledo Regional
Office
One Government Center, Suite 1240
Toledo, OH 43604-2261




DOCS_DE:224987.3 65988/002
                                           5
